Opinión concurrente del
Juez Asociado Señor Dávila.
El Tribunal ha determinado que la prueba aducida para corroborar la admisión hecha por el acusado cumple con los requisitos que la jurisprudencia ha establecido para estos casos. En esto concurro con el criterio de la mayoría, pero considero, sin embargo, que ello no es obstáculo, para que el Tribunal se enfrente con una cuestión de capital impor-tancia en el procedimiento para enjuiciar a una persona: si el testimonio del único testigo de cargo al efecto de que el acusado le admitió hechos esenciales de un delito, es suficiente, sin más para establecer su culpabilidad.
El Tribunal Supremo de los Estados Unidos en los casos de Opper v. United States, 348 U.S. 84 (1954) y Smith v. United States, 348 U.S. 147 (1954), consideró la cuestión, determinó que era necesaria la corroboración de las admisio-nes de hechos esenciales del delito imputado, y luego concluyó que la evidencia presentada corroboraba las admisiones he-chas por los dos acusados.
Las garantías procesales constituyen el medio más eficaz para defender la libertad del individuo. Son fundamento de nuestras libertades y los tribunales deben velar por su cons-tante depuración. “La historia de la libertad ha sido ma-yormente la historia del acatamiento de las salvaguardas pro-*314resales”. McNabb v. United States, 318 U.S. 332, 347 (1943). Así, entiendo que es deber de todo tribunal de ape-lación de última instancia, enfrentarse a problemas de esta índole cuando le son planteados abiertamente para dejar cla-ramente establecido cuál es el procedimiento a que deben ajustarse los tribunales de primera instancia.
La inmensa mayoría de los estados federados de la Unión Americana han adoptado la regla de que un acusado no puede ser convicto a base exclusivamente de su confesión extra-judicial. Estas jurisdicciones requieren que las confesiones sean corroboradas. Opper v. United States, supra; y ver relación de casos que aparece en la monografía titulada Confession-Admission—Corroboration, 45 A.L.R.2d 1316, 1320 (1956) ; 2 Wharton’s Criminal Evidence, § 393 (llth ed. 1955); 7 Wigmore Evidence § 2071 (3ra. ed. 1940). Este Tribunal en Pueblo v. Hernández, 75 D.P.R. 907 (1954) ex-presó que “[e]s doctrina firmemente establecida la de que la confesión del acusado debe ser corroborada mediante prueba aliunde que tienda a establecer el corpus delicti”.
Este requisito tiene su razón de ser en la experiencia. Se apunta que tradicionalmente el celo desplegado por las personas encargadas de las investigaciones criminales es tal, que a veces se obtienen confesiones de personas que no son responsables de delitos. Y para proteger a los ciudadanos envueltos- en estos casos, los tribunales además de exigir que las confesiones sean voluntarias, requieren que aún en el caso de que lo sean, que éstas estén corroboradas por otra prueba. Smith v. United States, supra.
Hace apenas ocho años que el Tribunal Supremo de los Estados Unidos extendió a las admisiones el requisito de co-rroboración exigido para las confesiones. Opper v. United States, supra; Smith v. United States, supra. Sostiene el Tribunal Supremo Federal que las admisiones de hechos esenciales de un delito tienen el mismo carácter y equivalen a una confesión, por lo que debe requerirse que sean corro-boradas. Afirma el alto Tribunal que esas admisiones de-*315ben tener las mismas salvaguardas que las confesiones y qui-los fundamentos que privan para exigir que las confesiones; sean corroboradas existen para imponer tal requisito a las; admisiones. En el caso de Smith, al considerar la necesidad de corroborar las admisiones, se expuso la situación preva-leciente en cuanto a las confesiones. Se expresó así el Tribunal :
“ ... Su propósito es evitar ‘errores en convicciones basadas exclusivamente en confesiones falsas’ Warszower v. United States, supra, a la pág. 347; se basa en una larga historia de experiencia judicial con confesiones y en la seguridad de que el justo cumplimiento de la ley demanda investigaciones poli-cíacas que se extienden más allá de las manifestaciones del acusado. Algunas confesiones pueden no ser confiables por ser forzadas o instigadas, y aunque doctrinas separadas exclu-yen las confesiones involuntarias de la consideración del jurado, Bram v. United States, supra; Wilson v. United States, supra, se justifica una mayor precaución porque el acusado puede ser incapaz de establecer la naturaleza involuntaria de sus mani-festaciones. Además, aun cuando una manifestación pueda no ser ‘involuntaria’ dentro del significado de esta regla de exclu-sión, su confiabilidad puede ser aún dudosa si la misma es extraída de alguien que se encuentra bajo la presión de una investigación policíaca — cuyas palabras pueden reflejar la ten-sión y confusión resultantes de su onerosa situación más bien que un fiel reflejo de sus actuaciones. . .”
Y apunta el Tribunal Supremo de los Estados Unidos, que son numerosos los casos de personas que han confesado y luego se ha demostrado lo falso de su confesión. En Voluntary False Confessions: A Neglected Area in Criminal Administration, 28 Ind. L.J. 374 (1953), aparece una inte-resante relación de casos en que personas acusadas de delito han confesado, para luego determinarse que era falsa la con-fesión.
En verdad no hay razón para exigir la corroboración en cuanto a las confesiones, y no exigirla en cuanto a las ad-misiones.
*316Recientemente en Pueblo v. Barreto Pérez, 85 D.P.R. 752 (1962), expusimos citando de Jones v. United States, 296 F.2d 398 (D.C. cir. 1962) que “[l]as confesiones son .admisiones del crimen en sí. Las llamadas admisiones ;se refieren a algún hecho específico que tiende a estable-cer la culpabilidad o algún elemento del delito”. Así, aun-que la admisión tiene un carácter más limitado que la confesión, ya que esta última admite la responsabilidad ab-soluta, esto es la culpabilidad, y la admisión sólo admite un elemento del delito, o hechos específicos que tienden a estable-cer la culpabilidad, la realidad es que en última instancia tienen el mismo carácter y adolecen del mismo defecto. En conciencia, no se puede depender exclusivamente de ellas para establecer la culpabilidad de un acusado. En la confesión de un crimen o en la admisión de hechos esenciales que tien-dan a establecer la culpabilidad de una persona, entran en juego innumerables factores, a veces ajenos a la realidad de los hechos cometidos. Problemas sicológicos en algunos ca-sos, la presión de' la opinión pública y la esperanza de obte-ner una sentencia más leve en otros, el ansia de publicidad, asi como el deseo de asumir la responsabilidad que de otra manera recaería sobre un ser querido, se apuntan, entre otras, como motivaciones para que una persona confiese o admita hechos esenciales que le incriminan. 24 Ind. L. J., supra. Es por eso que no debemos olvidar lo que expresamos en Pueblo v. Ribas, 83 D.P.R. 386 (1961), al efecto de que en un proceso criminal lo esencial es averiguar la verdad. El Estado no debe estar interesado solamente en solucionar un crimen. El verdadero interés estriba en determinar, con to-das las garantías procesales, quién cometió el delito, con el propósito de darle el tratamiento adecuado, de tal forma que cuando la persona se restituya a la comunidad social sea un ciudadano útil y de provecho. Con la confesión o la admisión se obtendría en la mayor parte de las ocasiones la solución de un crimen, pero faltaría la certeza de haber identificado al verdadero culpable. Para tratar de establecer con certeza *317quién es el responsable es que se ha requerido que las confe-siones sean corroboradas por otra prueba. Claramente exis-ten las mismas razones y fundamentos para requerir la co-rroboración de las admisiones. En el caso de Opper, repeti-mos, la Corte Suprema de los Estados Unidos adoptó la po-sición de que “las admisiones de un acusado sobre hechos o elementos esenciales del delito, posteriores a éste, gozan del mismo carácter del de las confesiones, y se requiere corro-boración” y que “tales admisiones tienen las mismas posi-bilidades de error como las confesiones. Aquéllas también deben ser corroboradas”. Ver además Nota 39 Minn. L. Rev. 902 (1955).
En la monografía anteriormente citada, que aparece en 45 A.L.R.2d 1316 a la pág. 1323 se anotan las jurisdicciones donde se requiere que las admisiones al igual que las con-fesiones sean corroboradas.
Ahora, ¿qué evidencia se requiere para corroborar un hecho admitido por un acusado? El caso de Opper establece como requisito el que la prueba de corroboración tienda a establecer la confiabilidad o veracidad del hecho admitido. O sea, que el juzgador tenga ante sí prueba que le induzca a creer que es verdad la admisión; que no dependa exclusi-vamente del testimonio del acusado; que haya otra prueba que le justifique determinar que lo que el acusado admitió es cierto. Esa es suficiente garantía. Martínez v. United States, 295 F.2d 426 (10mo. cir. 1961); Ramírez v. United States, 294 F.2d 277 (9no. cir. 1961); Bryson v. United States, 238 F.2d 657 (9no. cir. 1956); Gulotta v. United States, 113 F.2d 683 (8vo. cir. 1940) ; State v. Saltzman, 44 N.W. 2d 24 (Iowa 1950) ; Wigmore, op. cit. § 2071; Comentarios: Corroboration of Extrajudicial Statements, 7 Stan. L. Rev. 378 (1955) ; Corroboration of Admissions, 22 U. Chi. L. Rev. 902 (1954); 41 A.B.A.J. 161 (1955) ; Cf. Pueblo v. Colón, 81 D.P.R. 814 (1960).
La prueba que tuvo ante sí el juez de instancia cumple con este requisito. Por eso concurro con la opinión de la *318mayoría pero repito que debió considerarse la cuestión principal planteada y resolver afirmativamente que las admisio-nes de hechos esenciales de un delito necesitan ser corrobo-radas por otra prueba.